DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 and 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “generating adjustment information related to an opening degree adjustment of a valve element o the valve device using the accumulated measurement information.” In lines 7 and 8 of the claim where a review of the written description originally filed on 3/16/2020 page 21 lines 9-28 discloses just a general collection of data into a database, and then generating adjustment information (the adjustment amount, i.e. the lift amount or opening degree of the diaphragm), but there is no clear discussion of how or in what way the adjustment information is determined (i.e. an algorithm, calculation, formula or some other flow chart determination) that would support the generation and output of the adjustment information, absent reading beyond the original four corners of the originally filed written description (even though such calculations would be readily available from the current art), but which would open the door to allowing improper importation of subject matter to support the claimed phrase.  Appropriate correction is required and no new matter may be added. 
	Claim 7 recites “a generating unit that generates adjustment information related to an opening degree adjustment of a valve element of the valve device using the measurement information accumulated in the storage device.” In lines 8-10 of the claim, where for the same reasons discussed above in claim 5, there is a lack of written description support for how or in what way the adjustment information is actually generated and output (i.e. a lack of data manipulation in some form to provide the calculated, or algorithmic flow chart etc..) to support such a claimed phrase. Appropriate correction is required and no new matter may be added. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the flow path" in line 2, "the position" in line 8, "the opening degree" in line 11, "the outside" “the apparatus” in line 11-12, “the adjustment actuator” in line 13;  Claim 5, "a valve device" in line 1 (where it is unclear if the valve device is being reintroduced, or if there is another valve device of similar construction), “a valve element” in line 7 (where it is unclear how or in what way the valve element is different from the valve element previously introduced in claim 1 above); Claim 7, "a valve device" in line 2 (the limitation being reintroduced and making the claim unclear as to the metes and bounds of the claimed device), “a valve element” line 9 (the limitation being reintroduced);
Appropriate correction is required.
Claims 5 and 7 each recite “a plurality of valve apparatuses to be measured”…”the environmental factors affecting changes of mechanical properties over time”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear how or in what way, or if ever the measurements are taken place, and it is also unclear and/or uncertain what mechanical properties are being affected by which environmental factors, and over what time period, and furthermore it us unclear if the statement is merely a rhetorical statement of a more specific general engineering/scientific principle (i.e. such as temperature differentials affect the expansion of a gas, or the relative length of a solid, i.e. via expansion/contraction differentials?)  It is noted that while there may be discussion in the written description, without either properly invoked means plus function nonce style language or special definition, it would be improper to import limitations from the written description into the claims under MPEP 2111, 2173.05(q). In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4 is/are rejected (as indefinitely understood)under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by Yasue (US 2005/0253100) or, in the alternative, under 35 U.S.C. 103 as obvious over Bump (US 5911238); 
Claim(s) 3 and 5-8  is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Yasue and further in view of Bump as applied to claim 1 (as indefinitely understood) above.  

Yasue disclose in claim 1:  A valve device (as seen in figure 1) comprising: a valve body (27) defining the flow path (from AA to BB); a valve element (24 includes the diaphragm and seal thereof) provided so as to be able to open and close a flow path (AA to BB) of the valve body; an operating member (at 22) that operates the valve element and is movably provided between a closed position (down) for making the valve element close the flow path and an open position (up) for making the valve element open the flow path; an adjusting actuator (11/56/13/19/21) that adjusts the position of the operating member positioned in the open position (via servo motor control paragraph 0055-0056 and paragraph 0062); a communication unit (the remote semiconductor device paragraph 0026 as applied to figure 1) that receives adjustment information (for the positioning of the end of piston 22) relating to the adjustment of the opening degree of the flow path by the valve element (paragraph 0066 where the servo motor 11 is controlled by remote high precision control to position the nut to adjust the end of the piston 22 as it moves from to abut the end of 19, with the control of the servo motor provided remotely…and thus…) from the outside of the apparatus; and a control unit (i.e. the servo motor 11) that drives the adjustment actuator (i.e. the nut/and spring loaded piston 19) to control the position of the operating member based on the adjustment information (i.e. paragraph 0029 where the flow rate can be adjustably controlled via adjustable positioning of the opening degree of the valve.)  
If it could be persuasively argued at some future unforeseen date that Yasue does not disclose: a communication unit that receives adjustment information from outside the valve device so as to adjust the opening degree of the flow path through the valve; a control unit that drives the adjustment actuator…; Bump teaches: a communication unit (process control unit 102 Col 8 ln 1-41, Col 13 ln 44-60 and see figure 5) that receives adjustment information (i.e. setpoint conditions) from outside the valve device so as to adjust the opening degree of the flow path through the valve (to provide the fluid flow control to open and close the valve via the valve drive 126); a control unit (122/124) that drives the adjustment actuator (i.e. the coil driven actuator of the control valve 126, all for the purpose of receiving established set point conditions for process fluid flow data to accurately control flow rates through the valve, Col 8 ln 25 – 35.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as arguably required by Yasue, and as taught by Bump, provide a communication unit or process control unit as taught by Bump for that of Yasue so as to receive adjustment information such as setpoint conditions as taught in Bump, originating from outside the valve device of Yasue as taught in Bump, so as to provide for adjusting the opening degree of the flow path through the valve, and thus allow the fluid flow control to open and close the valve via the valve drive of Yasue as taught in Bump, and to provide a control unit as taught in Bump that can drive the adjustment actuator as taught in Bump for that of Yasue, and thus the coil driven actuator of the control valve of Yasue as taught in Bump, all for the purpose of receiving established set point conditions for process fluid flow data to accurately control flow rates through the valve. 

Yasue discloses (or as modified for the reasons discussed above) in claim 2:  The valve device according to claim 1, wherein the adjustment information includes information for specifying an opening degree adjustment amount (i.e. the opening degree of the valve is based on the axial travel distance of the valve until it abuts the end stop of 19 in Yasue.) 

Yasue discloses (as modified for the reasons discussed above) in claim 3:  The valve device according to claim 1, Yasue does not disclose, although Bump teaches:  the adjustment information includes information for specifying a timing at which the opening degree adjustment is performed (i.e. the process controller 102 polls (i.e. polling is a automated regular check) each separate instrument to obtain status and other pertinent information to control the processes, Col 13 ln 54-59.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to set a time as taught in Bump for that of Yasue, to poll or specify a timing at which the opening degree adjustment is performed such as taught in Bump where the process controller/communication unit can poll or automatically check on a regular basis,  each separate instrument/device as taught in Bump for that of Yasue, so as to obtain status and other pertinent information to control the processes (i.e. calibrate the data and update the set points as required, as taught by Bump.)  

Yasue discloses (or as modified for the reasons discussed above) in claim 4:  The valve device according to claim 1, further comprising: a main actuator (piston of 22) that moves the operating member to the open position (via pressure port 53) or the closed position (the use of “or” invoking alternative language under MPEP 2131, via spring closing force of 20), and a spring mechanism (20/21) that moves the operating member to the other of the open position and the closed position (closed), wherein the adjusting actuator adjusts the position of the operating member positioned in the open position by the main actuator or the spring mechanism (the preceding taking in the alternative under MPEP 2131, that of 19 or spring 21.) 

Yasue discloses (as modified for the reasons discussed above) in claim 5:  [A device that utilizes…] An adjustment information generating method for a valve device as claimed in claim 1, Yasue does not disclose although Yasue/Bump teaches:  comprises: accumulating measurement information related to a plurality of valve apparatuses to be measured (via process control 102, Col 13 ln 44-60), the measurement information being obtained by measuring environmental factors and flow rate changes  (the data set and information provided to the process control including the fluid flow, fluid temperature, fluid pressure, in combination with the fluid data sets, all to establish accurate set point control, Col 8 ln 5-30), the environmental factors affecting changes of mechanical properties over time (i.e. the temperature and pressure and flow rate affecting mechanical properties of the valve including the expansion contraction and wear of the valve overtime); and generating adjustment information related to an opening degree adjustment of a valve element of the valve device using the accumulated measurement information (id.) 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the Yasue valve device as taught in Yasue/Bump as modified for the reasons above, to accumulate measurement information related to a plurality of valve apparatuses to be measured via process control/communication unit as taught by Bump, the measurement information obtained by measuring environmental factors and flow rate changes  such as the data set and information provided to the process control/communication unit of Yasue/Bump and including the fluid flow, fluid temperature, fluid pressure, in combination with the fluid data sets as taught by Bump, all to establish accurate set point control, as taught by Bump, where it is known that environmental factors can affect changes of mechanical properties over time (i.e. the temperature and pressure and flow rate affecting mechanical properties of the valve including the expansion contraction and wear of the valve overtime); and generating adjustment information related to an opening degree adjustment of a valve element of the valve device using the accumulated measurement information as taught by Bump for that of Yasue, all for the reasons discussed above of providing for a accurate control of fluid flow rates through the valve of the process fluid. 

Yasue discloses (as modified for the reasons discussed above) in claim 6:  The adjustment information generating method according to claim 5, wherein the adjustment information is generated with reference to information on an initial value or a reference value of an opening degree of the flow path (i.e. the set point for valve opening for control of the fluid there through.) 

Yasue discloses (as modified for the reasons discussed above) in claim 7:  An adjustment information generating apparatus (the system Col 8 ln 6 of Yasue/Bump as previously indicated) for generating the adjustment information (i.e. set point conditions of Yasue/Bump as discussed above) for a valve device as claimed in claim 1: but Yasue does not disclose, although Bump teaches: a storage unit (database where multiple flow controllers can be interconnected via process control to access the database to obtain information pertinent to the device to regulate the fluid flow Col 15 ln 15-21) for accumulating measurement information related to a plurality of valve apparatuses to be measured (via process control 102 Col 13 ln 44-60), the measurement information being obtained by measuring environmental factors and flow rate changes (the data set and information provided to the process control including the fluid flow, fluid temperature, fluid pressure, in combination with the fluid data sets, all to establish accurate set point control, Col 8 ln 5-30), the environmental factors affecting changes of mechanical properties over time (i.e. the temperature and pressure and flow rate affecting mechanical properties of the valve including the expansion contraction and wear of the valve overtime); and a generating unit (process control 102) that generates adjustment information (set point information and relayed relevant information of he units Col 13 ln 54-59) related to an opening degree adjustment of a valve element of the valve device using the measurement information accumulated in the storage device (the database.) 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Yasue as taught in Bump, a storage unit such as a database as taught in Bump with multiple flow controllers interconnectable via process control to access the database as taught in Bump to obtain information pertinent to the device to regulate the fluid flow as taught in Bump for that of Yasue, and for accumulating measurement information related to a plurality of valve apparatuses to be measured via process control as taught in Bump, the measurement information being obtained by measuring environmental factors and flow rate changes, including the data set and information provided to the process control as taught in Bump such as the fluid flow, fluid temperature, fluid pressure, in combination with the fluid data sets, all to establish accurate set point control, as taught in Bump, where it is known that environmental factors affecting changes of mechanical properties over time (i.e. the temperature and pressure and flow rate affecting mechanical properties of the valve including the expansion contraction and wear of the valve overtime); and a generating unit such as process control as taught in Bump that generates adjustment information such as set point information and relayed relevant information of the units as taught in Bump related to an opening degree adjustment of a valve element of the valve device of Yasue as modified by Bump using the measurement information accumulated in the storage device the database, all for the reasons discussed above of providing for a accurate control of fluid flow rates through the valve of the process fluid

Yasue discloses (as modified for the reasons discussed above) in claim 8:  The adjustment information generating apparatus as claimed in claim 7, wherein the generating unit generates the adjustment information with reference to information relating to an initial value or a reference value of the opening degree of the flow path (i.e. the set point for valve opening for control of the fluid there through.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753